In an action to vacate a confession of judgment executed by the plaintiff corporation in favor of the defendant corporation, the defendant corporation appeals from two orders of the Supreme Court, Westchester County, dated respectively June 14, 1960 and June 15, 1960. The first order granted plaintiffs’ motion for an injunction pendente lite and denied the defendant corporation’s cross motion to dismiss the original complaint on the ground that as to it the complaint fails to state facts sufficient to constitute a cause of action. The second order denied said defendant’s motion to dismiss as to it the amended complaint and the original complaint on the same ground, pursuant to rule 106 of the Rules of Civil Practice. Defendant corporation contended that the service of an amended complaint, between service of notice of motion for the temporary injunction and the argument of such motion, required its denial; that a judgment by confession is conclusive against the judgment debtor; and that only interested third parties may attack such a judgment for defects in the statement supporting the confession. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.